Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated July 24, 2013 to Prospectuses dated May 1, 2013 for PruLife® Custom Premier II Variable Universal Life Contracts The following corrects a typographical error in the list of available Variable Investment Options on the front page of your PruLife Custom Premier II prospectus.The other descriptions of available Variable Investment Options in the prospectus remain unchanged. AST Balanced Asset Allocation AST T. Rowe Price Large-Cap Growth PSF Natural Resources AST BlackRock Global Strategies AST T. Rowe Price Natural Resources PSF Small Capitalization Stock AST BlackRock Value AST Templeton Global Bond(previously AST T. Rowe Price Global Bond) PSF Stock Index AST Cohen & Steers Realty AST Wellington Management Hedged Equity PSF Value AST Federated Aggressive Growth American Century VP Mid Cap Value Fund PSF SP International Growth AST Goldman Sachs Mid-Cap Growth Dreyfus MidCap Stock PSF SP International Value AST J.P. Morgan International Equity Dreyfus Socially Responsible Growth PSF SP Prudential U.S. Emerging Growth AST J.P. Morgan Strategic Opportunities Janus Aspen Series Overseas Portfolio PSF SP Small Cap Value AST Large-Cap Value JPMorgan Insurance Trust Intrepid Mid Cap TOPSTM Aggressive Growth ETF AST Marsico Capital Growth MFS Utilities Series TOPSTM Balanced ETF AST MFS Global Equity Neuberger Berman AMT Socially Responsive TOPSTM Capital Preservation ETF AST MFS Growth PSF Diversified Bond TOPSTM Growth ETF AST Neuberger Berman Mid-Cap Growth PSF Equity TOPSTM Managed Risk Balanced ETF (previously TOPSTM Protected Balanced ETF) AST PIMCO Limited Maturity Bond PSF Global TOPSTM Managed Risk Growth ETF (previously TOPSTM Protected Growth ETF) AST PIMCO Total Return Bond PSF High Yield Bond TOPSTM Managed Risk Moderate Growth ETF (previously TOPSTM Protected Moderate Growth ETF) AST Preservation Asset Allocation PSF Jennison TOPSTM Moderate Growth ETF AST Small-Cap Growth PSF Jennison 20/20 Focus AST Small-Cap Value PSF Money Market PCP2SUP103
